Citation Nr: 1539734	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a February 2014 rating decision by the VA RO in Guaynabo, Puerto Rico.  The Roanoke VA RO decision currently has jurisdiction over the appeals.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial rating higher than 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss of such severity so as to constitute a disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation require that VA notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the Veteran received appropriate notice pursuant to the VCAA by a letter of May 2011, prior to the February 2013 rating decision.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The assistance to be provided by VA includes a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating these claim.  The evidence of record includes the Veteran's statements, a lay statement, service treatment records, service personnel records, and the report of a VA audiological examination.

The Veteran underwent a VA examination of his hearing in August 2012.  Although the examiner did not indicate in his report that the Veteran's claims folder had been reviewed, the lack of such review does not make the examination inadequate, as the report reflects that the examiner interviewed and examined the Veteran, considered his reported symptoms of hearing loss, and rendered an appropriate diagnosis as to any current hearing loss disability based on the results of air-conduction and speech-recognition testing.

VA has satisfied the notification and duty-to-assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  The Board further notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim and has retained the services of an accredited representative.  On December 18, 2014, the Veteran informed VA that he wished to cancel a Board video hearing that had been scheduled for January 23, 2015.  See 38 C.F.R. § 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).  Notice of November 2014 informed the Veteran as to the option to reschedule a hearing.  The Veteran has not requested that a hearing be rescheduled.

Service connection for bilateral hearing loss

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination of whether these requirements have been met is based the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection presupposes the diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The determination of whether a claimant has a hearing loss disability is governed by 38 C.F.R. § 3.385.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015). 

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order for a claim to be denied on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

With respect to Hickson element (1), the competent and probative evidence of record does not demonstrate that the Veteran is currently diagnosed with bilateral hearing loss.  The Veteran underwent a VA audiological examination in August 2012.  At that time, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
20
15
15
15
15

The speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.

The VA examiner reported "normal hearing" for the Veteran's right ear.  For the left ear, the examiner reported "sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies."  The August 2012 audiological examination report does not demonstrate that the criteria of hearing loss for VA purposes have been met with respect to the Veteran's claimed bilateral hearing loss disability.  The threshold findings (from 500 - 4000 Hertz) did not exceed 40 dB in either ear, and the Veteran's puretone thresholds did not reach 26 dB or more over any three frequencies (from 500 - 4000 Hertz).  See 38 C.F.R. § 3.385 (2015).  Furthermore, speech recognition scores were not less than 94 percent.  Id.

The August 2012 VA examination appears to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion).  The remaining medical records are negative for findings demonstrating hearing loss of such severity so as to constitute a disability for VA purposes.  The Board concludes that the competent and probative evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA purposes.  Hickson element (1) is not met, and the claim fails on this basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board recognizes that the Veteran has complained of hearing loss in his ears.  See August 2012 VA examination report.  Audiometric testing shows that he has high-frequency hearing impairment in his left ear that does not satisfy the regulatory criteria for a hearing loss disability for VA purposes.  While competent to report his past and current hearing-loss symptoms, the Veteran has presented no competent evidence of hearing impairment of a severity that establishes a hearing loss disability for VA rating purposes.  A competent opinion as whether hearing impairment constitutes a disability for VA purposes requires specific medical training and is beyond the competency of a layperson.  In the absence of evidence indicating that the Veteran has the medical training to make audiological findings relating to pure tone thresholds or speech discrimination scores, the Board must find that his contention with regard to a diagnosis of a bilateral hearing loss disability has no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Veteran seeks entitlement to an initial rating higher than 30 percent for his service-connected posttraumatic stress disorder (PTSD).  The Veteran was last afforded a VA examination as to this disability in November 2012.  In a filing of March 2014, the Veteran stated, "The PTSD has become worse with time."  He also stated, "The November 2012 examiner did not ask a lot of questions to me, so I did not open up to the examiner as much as I should have."

In light of the Veteran's allegation of a worsened condition since the last VA medical examination, the Board has determined that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (stating that VA's duty to assist includes the conduct of a contemporaneous medical examination, especially when it is contended that a service-connected disability has become worse).

The Veteran also seeks entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  See VA Form 21-8940 of February 2013.  By a letter of July 2013, the Veteran was notified as to VA's duties to notify and assist and as to how to substantiate TDIU.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

A November 2012 VA medical examination for PTSD found the Veteran to have "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  It was noted that the Veteran "currently owns a lawn care business."

In a filing of March 2014, the Veteran stated, "PTSD has consumed my life and living conditions. . . . [I am] unable to do gainful employment because of the service connected disability. [I am] not able to work or secure a 40 hr work week for some time."

In December 2014, the Veteran submitted a statement from a certified physician's assistant (PA-C), who stated in part:  "I have had the privilege of caring professionally for [the Veteran's] health for a number of years.  Part of that care has been treating his severe, Post Traumatic Stress Disorder (PTSD) symptoms.  For quite some time now he has been unable to work because of what is service connected health issues. . . .  [The Veteran] is unable to work now or in the future because of this severe, chronic (PTSD) disorder.  Please evaluate his case again and see if you don't agree that this is service connected illness has become disabling."  See November 2014 letter of D.R., PA-C.

As explained above, the Veteran's claim for a higher PTSD rating is being remanded for a medical evaluation as to the condition's current severity.  The TDIU matter which is part and parcel of the PTSD rating claim should also be remanded for a VA medical opinion as to any current functional impairment caused by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of any private (non-VA) medical care providers who have treated him for PTSD.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Request any VA treatment records pertaining to the Veteran's PTSD.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. Then, schedule the Veteran for VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the records have been reviewed.

All tests and studies deemed necessary by the examiner should be performed.  In making the relevant clinical findings, the examiner should specifically note and discuss the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities.

The examiner is asked to interview the Veteran as to his education, training, and work history.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed warranted.  Then readjudicate the claim on appeal, including TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


